BRYSON, Circuit Judge.

ORDER

Kathy M. Hancock moves for reconsideration of the court’s order dismissing her petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination.
Hancock has since filed the Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Hancock’s motion for reconsideration is granted, the dismissal order is vacated, and the mandate is recalled.
(2) Hancock’s brief is due within 60 days of the date of filing of this order. No extensions should be anticipated.